Citation Nr: 0639066	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for claudication, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a disability 
manifested by dry skin, claimed as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for a disability 
manifested by bladder dysfunction, claimed as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
diabetes mellitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1984 to October 1986.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

Procedural history

In a January 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous decision.  The veteran did not appeal that decision.

The veteran attempted to reopen the previously-denied claim 
of entitlement to service connection for a nervous condition 
in January 1994.  In a May 1994 rating decision, the RO 
determined that new and material had not been submitted to 
reopen the previously-denied claim on both a direct and 
secondary basis.
No mention of the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder was made 
again until he submitted a claim for entitlement to service 
connection for "mood swings and mental changes" in 
September 2002.  In a June 2003 rating decision, the RO 
denied the veteran's claim for mood swings and mental 
changes, along with the veteran's secondary service 
connection claims for claudication, cold feet, dry skin, 
bladder dysfunction and hypertension.  The veteran initiated 
an appeal of the June 2003 decision, which was perfected with 
the timely submission of his substantive appeal in March 
2004.  He requested a personal hearing before a hearing 
officer at the RO, which was conducted in June 2004.  The 
hearing officer continued the denial of the claims in the 
November 2004 supplemental statement of the case (SSOC).

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge at the Boston 
RO in May 2005.  A transcript of the hearing is associated 
with the veteran's VA claims folder.

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and whether new and material evidence has 
been submitted which is sufficient to reopen the previously-
denied claim of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to 
service-connected diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED via the 
VA Appeals Management Center (AMC) in Washington, DC.

Clarification of issues on appeal

The Board notes that the veteran, in his July 2003 notice of 
disagreement, only initiated an appeal with respect to his 
claims for peripheral neuropathy (cold feet) and 
hypertension.  However, the RO considered the claims for 
claudication, dry skin, bladder dysfunction and mental 
problems in the February 2004 statement of the case (SOC), 
and the veteran indicated on his March 2004 substantive 
appeal that he wished to appeal all of the issues listed on 
the SOC.  Moreover, the veteran offered personal testimony as 
to these issues during his May 2005 personal hearing.  
Accordingly, the Board finds that the current issues on 
appeal are as listed on the front page of this decision.

Issues not on appeal

The veteran's claim of entitlement to service connection for 
peripheral neuropathy lower extremities (claimed by the 
veteran as "cold feet") was granted by the RO in a November 
2004 rating decision.  Since the claim was granted, the 
appeal as to the issue of entitlement to service connection 
for a disability manifested by cold feet is moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  

Additionally, the veteran raised a claim for entitlement to 
service connection for a dental disability secondary to 
service-connected diabetes mellitus in June 2003.  This claim 
was denied by the RO in the above-referenced November 2004 
rating decision, along with his claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  To the Board's 
knowledge, the veteran has not disagreed with this 
determination and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected type II diabetes mellitus and his currently 
diagnosed claudication.
2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected type II diabetes mellitus and his currently 
diagnosed dry skin.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected type II diabetes mellitus and his currently 
diagnosed bladder dysfunction. 


CONCLUSIONS OF LAW

1.  Claudication is not proximately due to nor is the result 
of type II diabetes mellitus.  38 C.F.R. §3.310 (2006).

2.  Dry skin is not proximately due to nor is the result of 
type II diabetes mellitus.  38 C.F.R. §3.310 (2006).

3.  Bladder dysfunction is not proximately due to nor is the 
result of type II diabetes mellitus.  38 C.F.R. §3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on three of the secondary service connection issues 
on appeal.  

As detailed further below, the veteran's claim for 
entitlement to secondary service connection for hypertension 
and his claim to reopen are being remanded for additional 
development.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that with respect to his secondary service 
connection claims, the veteran was informed in a letter from 
the RO dated March 13, 2003 that he must submit competent 
medical evidence of "a relationship between your claimed 
condition and your service-connected condition . . . You may 
give us medical evidence from your own doctor discussing the 
relationship between your claimed condition and your service-
connected condition and your doctor's opinion as to whether 
your service-connected condition caused or aggravated 
(accelerated) your claimed condition beyond its normal 
progression.  We will request this medical evidence from 
doctors if you tell us about it."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 13, 2003 letter from the RO, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the March 2003 
letter that VA would assist him in obtaining "such things as 
medical records, employment records, or records from other 
Federal agencies."  With respect to private medical records, 
the March 2003 letter informed the veteran he could complete 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and the RO 
would request those records on his behalf.  He was also 
informed that he had the option of obtaining private records 
on his own and submitting them himself.  The March 2003 
letter stressed to the veteran: "You must give us enough 
information about your records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  Additionally, the March 2003 VCAA letter 
informed the veteran that a VA examination was being 
scheduled at the Providence VAMC, and that he would be 
notified of the date and time of this examination.

The Board notes that the March 2003 VCAA letter specifically 
requested of the veteran: "Tell us about any additional 
information or evidence that you want us to try to get for 
you.  Send us the evidence e need as soon as possible."  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

With respect to the veteran's secondary service connection 
claims, element (1), veteran status, is not at issue.  The 
veteran's claims of entitlement to service connection are 
being denied based on element (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

With respect to elements (4) and (5), such are rendered moot 
via the RO's denial of the veteran's claims for secondary 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because disability 
ratings and effective dates were not assigned for the 
claims. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative did not indicate in November 2006 
statement that he had additional evidence to submit and asked 
the Board to proceed to an adjudication of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].  In short, the record indicates that the veteran 
received appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA treatment of the veteran.  Additionally, the 
veteran was provided a VA examination in March 2003, the 
results of which will be discussed below.  The report of the 
medical examination reflects that the examiner recorded the 
veteran's past medical history, noted his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the Boston RO in May 2005.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for claudication, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a disability 
manifested by dry skin, claimed as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for a disability 
manifested by bladder dysfunction, claimed as secondary to 
service-connected diabetes mellitus.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Board initially notes that the veteran has not claimed 
these conditions are a result of his military service.  
Instead, he contends that the claimed conditions are 
secondary to service-connected diabetes mellitus.  See, e.g., 
the July 11, 2003 notice of disagreement.  Accordingly, these 
claims will be examined only on a secondary basis.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, the March 2003 VA examiner diagnosed the 
veteran with claudication, dry skin and bladder difficulties.  
Accordingly, Wallin element (1) is satisfied for the claims.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
type II diabetes mellitus.  Wallin element (2) is accordingly 
satisfied for the claims.  [The Board observes in passing 
that the veteran is also service-connected for peripheral 
neuropathy of the bilateral upper and lower extremities and 
diabetic retinopathy; however, her contentions only concern 
the service-connected diabetes mellitus.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected 
diabetes mellitus, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The March 2003 VA examiner found that the veteran's 
claudication, dry skin and bladder difficulties "do not have 
any relationship to his service-connected diabetes." 

Though the opinion of record is certainly not the most 
extensive, the claims folder contains no competent medical 
evidence which is contrary to the findings of the March 2003 
VA examiner.  As was described in the Board's VCAA discussion 
above, the veteran has been accorded ample opportunity to 
secure and present medical nexus evidence in his favor.  If 
the veteran felt the March 2003 VA opinion was wrong, he 
could have submitted another medical nexus opinion; he did 
not do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that there is 
a medical nexus between his current claudication, dry skin 
and bladder difficulties and his service-connected diabetes 
mellitus, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board does not doubt the veteran's sincerity in pursuing 
these claims.  However, his own opinions are outweighed by 
the competent medical evidence of record.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  

Accordingly, Wallin element (3) has not been met, and the 
veteran's claims fail on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
claudication, dry skin and bladder dysfunction on a secondary 
basis, contrary to the assertions of the veteran and his 
representative.  The benefits sought on appeal are 
accordingly denied.

Additional comment

The Board notes that the veteran's representative argued in a 
November 2006 informal brief that the veteran's claim should 
be granted predicated on aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

In this case, the record already contains a nexus opinion 
regarding the veteran's secondary service connection claims.  
The Board declines to grant the claim or order another 
examination merely because the nexus opinion of record did 
not address a theory not then (and not now) advanced by the 
claimant.  See McQueen v. West, 13 Vet. App. 237 (1999) 
[holding that the Board did not commit error when it did not 
remand for an opinion regarding aggravation in a secondary 
service connection claims when nexus opinions regarding 
secondary service connection were already of record].  
Therefore, in addition to a grant being out of the question, 
to remand these claims for another nexus opinion is not 
necessary.

If the veteran or his representative in fact are contending 
that this is an Allen-type aggravation case, it is incumbent 
upon them to submit medical or other evidence which at the 
very least suggests that such theory may be worthy of 
development. See 38 U.S.C.A. § 5107(a), supra.




ORDER

Entitlement to service connection for claudication, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for a disability manifested 
by dry skin, claimed as secondary to service-connected 
diabetes mellitus, is denied.

Entitlement to service connection for a disability manifested 
by bladder dysfunction, claimed as secondary to service-
connected diabetes mellitus, is denied.


REMAND

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

During the veteran's March 2003 VA examination, the examiner 
took the veteran's blood pressure and noted it to be 
"normal;" therefore, no nexus opinion was rendered on this 
claim. 

Review of the veteran's subsequently-dated VA outpatient 
records, however, show hypertension as one of his current 
diagnoses of record.  No secondary service connection nexus 
opinion with respect to this diagnosis is of record.

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions, which concern whether the 
veteran currently has hypertension, and whether such is 
related to his service-connected type II diabetes mellitus, 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  
5.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
diabetes mellitus.

The Board notes that the RO, in rendering its June 2003 
decision, treated the above claim as an initial claim for 
service connection for "mood swings."  However, as detailed 
in the Introduction, the veteran has already raised a claim 
for a "nervous condition," which was initially denied by 
the RO in January 1991.  The veteran did not appeal this 
decision.

In January 1994, the veteran attempted to reopen his 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  In May 1994, the RO 
denied that new and material evidence had been submitted to 
reopen his previously-denied claim.

Therefore, the RO incorrectly characterized the veteran's 
claim as an initial claim for service connection when 
rendering a decision in June 2003.  

It appears the RO realized its mistake in the February 2004 
SOC, and treated the claim as one to reopen.  However, the 
veteran has not been provided notice as to the evidentiary 
requirements necessary to reopen a previously-denied claim, 
let alone the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.   

Accordingly, these issues are REMANDED to the AMC for the 
following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements to for new and material 
evidence.  Additionally, the veteran 
should be notified of the bases for 
the previous denial of his claim in 
May 1994, so that he may be aware of 
what evidence would be new and 
material to reopen the claim.  See 
Kent, supra.

2.  The AMC should then arrange for 
the veteran to be examined by a 
physician with appropriate expertise 
in order to ascertain whether he has a 
current diagnosis of hypertension.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  
If the examiner does diagnose the 
veteran with hypertension, he should 
opine as to whether such is a result 
of his service-connected type II 
diabetes mellitus.  The report of the 
examination should be associated with 
the veteran's claims folder.

3.  The AMC should then readjudicate 
the veteran's claims of entitlement to 
service connection for hypertension as 
secondary to service-connected 
diabetes mellitus and whether new and 
material evidence has been submitted 
which is sufficient to reopen the 
previously-denied claim of entitlement 
to service connection for an acquired 
psychiatric disorder.  If the benefits 
sought on appeal remain denied, the 
AMC should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


